U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING oForm 10-Ko Form 20-Fo Form 11-Kx Form 10-Q Form N-SARo Form N-CSR For Period Ended: March 31, 2011 Nothing in this form shall be construed to imply the Commission has verified any information contained herein. Part IRegistrant Information Full Name of Registrant:iVoice, Inc. 750 Highway 34, Matawan, NJ (Address of principal executive offices) (Zip Code) Part II Rules 12b-25(b) and (c) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b)The subject report on Form 10-Q will be filed on or before the fifth calendar day following the prescribed due date. (c)Not applicable. Part III Narrative The Registrant has been unable to complete and file, when originally due, the Quarterly Report on Form 10-Q as a result of delays in completing the financial statements and the subsequent review by the Registrant’s independent accounting firm. Part IVOther Information (1) Name and telephone number of person to contact in regard to this notification Lawrence A. Muenz (202) 728-2909 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).x Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No iVoice, Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 17, 2011 By:/s/ Jerome Mahoney Name: Jerome Mahoney President and Chief Executive Officer
